ORDER GRANTING MOTION TO APPEAR PRO HAC VICE, CONSENT TO DESIGNATION, AND REQUEST TO ELECTRONICALLY RECEIVE NOTICE OF ELECTRONIC FILINGS

DONALD M. MIDDLEBROOKS, District Judge.
THIS CAUSE comes before the Court upon a Motion to Appear Pro Hac Vice, Consent to Designation, and Request to Electronically Receive Notice of Electronic Filings (DE 80) (“Motion”), filed on March 4, 2015. The Court has reviewed the record and is fully advised in the premises.
Pursuant to Local Rule 4(b) of the Special Rules Governing the Admission and Practice of Attorneys in the United States District Court for the Southern District of Florida, the Motion requests permission for the limited appearance of Bill Alen, of Littler Mendelson, P.C., as co-counsel on behalf of Defendant Family Dollar Stores of Florida, Inc. in this matter. The Motion has been properly filed with the required documentation, and the attorney appears to be in good standing. However, the Court notes that Mr. Alen has made appearances in three separate matters in this District within the past year. A-though the Court allows Mr. Alen to proceed pro hac vice in this matter, Local Rule 4(b)(2) provides that “more than three appearances within a 365-day period in separate representations before the Courts of this District shall be presumed to be a ‘general practice.’ ” Counsel is advised to seek admission to the Bar for future appearances. Accordingly, it is hereby
ORDERED AND ADJUDGED that the Motion to Appear Pro Hac Vice, Consent to Designation, and Request to Electronically Receive Notice of Electronic Filings (DE 80) is GRANTED. Bill Alen may appear and participate in this matter as co-counsel on behalf of Defendant Family Dollar Stores of Florida, Inc. The Clerk shall provide electronic notification of all electronic filings to Bill Alen at BAlen@ littler.com.